FILED
                                                                       Oct 30 2019, 8:11 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR                                              ATTORNEY FOR
APPELLANT/CROSS APPELLEE                                   APPELLEE/CROSS APPELLANT
Curtis T. Hill, Jr.                                        Stephen Gerald Gray
Attorney General of Indiana                                Indianapolis, Indiana
Monika Prekopa Talbot
Supervising Deputy Attorney General
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                          October 30, 2019
Appellant/Cross Appellee-Plaintiff,                        Court of Appeals Case No.
                                                           18A-CR-2811
        v.                                                 Appeal from the Marion Superior
                                                           Court
Tyree L. Harper,                                           The Honorable Shatrese Flowers,
Appellee/Cross Appellant-Defendant.                        Judge
                                                           Trial Court Cause No.
                                                           49G20-1606-F2-25117



Pyle, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019                           Page 1 of 16
                                        Statement of the Case

[1]   The State of Indiana appeals the trial court’s grant of Tyree Harper’s (“Harper”)

      motion to suppress. On cross-appeal, Harper asserts that the trial court erred by

      denying his motion to discharge pursuant to Indiana Criminal Rule 4(C).

      Concluding that the trial court erred by granting Harper’s motion to suppress,

      we reverse and remand for further proceedings. In addition, we affirm the trial

      court’s denial of Harper’s motion to discharge.


[2]   We affirm in part, reverse in part, and remand for further proceedings.


                                                      Issues

              1. Whether the trial court erred by granting Harper’s motion to suppress.

              2. Whether the trial court erred by denying Harper’s motion to discharge
              under Criminal Rule 4(C).

                                                       Facts

[3]   In September 2015, Harper was placed on parole following a conviction for

      possession of a firearm by a serious violent felon, and he signed a Conditional

      Parole Release Agreement (“parole agreement”). Under paragraph 9, titled,

      “HOME VISITATION AND SEARCH,” the parole agreement provided that:


              I understand that I am legally in the custody of the Department of
              Correction and that my person and residence or property under
              my control may be subjected to reasonable search by my
              supervising officer, or authorized official of the Department of
              Correction if the officer or official has reasonable cause to believe


      Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019       Page 2 of 16
              the parolee is violating or is in imminent danger of violating a
              condition to remaining on parole.

      (State’s Ex. 4). The parole agreement also provided that the use, possession, or

      trafficking illegally of a controlled substance and out-of-state travel without

      permission were parole violations.


[4]   On June 16, 2016, Harper’s parole officer, Josh Jellison (“Parole Officer

      Jellison”), received information from an anonymous source that Harper was

      traveling to New York and dealing narcotics in Indianapolis. The complaining

      party also stated that Harper had rented a storage unit on Mitthoeffer Road.

      Four days later, Parole Officer Jellison called Harper in for a parole meeting

      and administered a drug test wherein Harper tested positive for cocaine.

      During this meeting, Harper also admitted to traveling to New York without

      permission. Harper’s positive drug test and admission to traveling out of the

      state were both violations of parole. Harper was arrested for the violations and

      taken into custody at the parole office.


[5]   Parole Officer Jellison and Harper then went to Harper’s home, and Parole

      Officer Jellison conducted a warrantless search. During the search, Parole

      Officer Jellison located a receipt, which was in Harper’s name, for a storage

      unit at 2425 North Mitthoeffer Road. Parole Officer Jellison went to the

      storage unit with Harper and unlocked the unit with one of Harper’s keys.

      Inside the storage unit, in plain view, Parole Officer Jellison observed a black

      handgun and a large, clear Ziploc bag containing a block of white substance.




      Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019       Page 3 of 16
      Parole Officer Jellison immediately stopped this initial search of the storage unit

      and advised an IMPD officer present of what he had observed.


[6]   After obtaining a search warrant, the police seized the gun and white powder

      block during their subsequent search of the storage unit. They also seized

      another plastic bag with a white powdery substance, pills, and other materials

      consistent with drug trafficking. A laboratory analysis disclosed that the storage

      unit contained two batches of cocaine weighing 558.1 grams and 254.79 grams

      and twelve fake .12-gram oxycodone pills containing heroin. Harper was then

      transported to the custody of the Department of Correction (“DOC”).


[7]   On June 29, 2016, the State charged Harper with Level 2 felony dealing in

      cocaine in ten (10) or more grams, Level 3 felony possession of cocaine in

      twenty-eight (28) or more grams, and Level 4 felony unlawful possession of a

      firearm by a serious violent felon. According to the Chronological Case

      Summary (“CCS”), an arrest warrant was issued and then recalled on June 30,

      2016. The CCS further shows that an arrest warrant was again issued on June

      30, 2016 and served over a year later, on August 16, 2017, when Harper was

      released from the DOC.


[8]   On April 10, 2018, Harper filed two motions in the trial court. First, Harper

      filed a motion to suppress the evidence, arguing that the initial warrantless

      search of the storage unit “exceeded the bounds of a proper ‘parole search’ and

      was, in fact, an ‘investigatory search’ intended to discover evidence of new

      criminal activity.” (App. 47). He argued that, as a result, the evidence seized


      Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019     Page 4 of 16
       pursuant to the search warrant during the subsequent search should be

       suppressed as fruit of the poisonous tree. Next, Harper filed a motion for

       discharge under Criminal Rule 4(C). Harper argued that he had “not been

       brought to trial within one (1) year of his arrest or the date that charges were

       filed.” (App. 51).


[9]    The trial court held a hearing on both motions on May 22, 2018. The trial

       court granted Harper’s motion to suppress and denied his motion for discharge.

       In regards to the motion to suppress, the trial court found that the search of

       Harper’s person and residence were lawfully conducted by Parole Officer

       Jellison but that the initial search of Harper’s storage unit required a search

       warrant and violated the Fourth Amendment to the U.S. Constitution and

       Article 1, Section 11 of the Indiana Constitution. The State now appeals.


                                                     Decision

[10]   The State argues that the trial court erred when it granted Harper’s motion to

       suppress. Harper, as the cross-appellant, asserts that the trial court erred by

       denying his motion to discharge pursuant to Indiana Criminal Rule 4(C). We

       will address each issue in turn.


       1. Motion to Suppress




       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019      Page 5 of 16
[11]   The State appeals following the trial court’s grant of Harper’s motion to

       suppress, which effectively terminated the prosecution of this case.1 Because

       the State appeals from a negative judgment, it bears the burden to show that the

       trial court’s ruling was contrary to law. State v. Brown, 70 N.E.3d 331, 335 (Ind.

       2017). When reviewing a trial court’s suppression ruling, we determine

       whether the record contains substantial evidence of probative value that

       supports the trial court’s decision. Id. “We evaluate the trial court’s findings of

       fact deferentially, neither reweighing the evidence nor reassessing the credibility

       of the witness.” Id. However, we review the trial court’s conclusions of law de

       novo. Id.


[12]   The State argues that a warrant was not required for the initial search of the

       storage unit and that the initial search was permitted pursuant to a valid search

       condition in the parole agreement.


[13]   Generally, searches should be conducted pursuant to a warrant supported by

       probable cause. Allen v. State, 743 N.E.2d 1222, 1227 (Ind. Ct. App. 2011),

       reh’g denied, trans. denied. “However, the United States Supreme Court has

       determined that ‘[a] State’s operation of a probation system . . . presents ‘special

       needs’ beyond normal law enforcement that may justify departures from the




       1
        We have authority to review an order granting a motion to suppress if the ultimate effect of the order is to
       preclude further prosecution. IND. CODE § 35-38-4-2(5).

       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019                               Page 6 of 16
       usual warrant and probable-cause requirements.’” Id. (quoting Griffin v.

       Wisconsin, 483 U.S. 868, 873-74 (1987)).


[14]   There are two methods for analyzing parole or probation searches under the

       Fourth Amendment. State v. Schlechty, 926 N.E.2d 1, 5 (Ind. 2010). The first is

       the “special needs” exception outlined in Griffin; the second is a balancing test

       which weighs the totality of the circumstances outlined in United States v.

       Knights, 534 U.S. 112 (2001). Schlechty, 926 N.E.2d at 5.


[15]   Concerning the “special needs” exception, a warrantless probation search under

       Griffin “may be justified on the basis of reasonable suspicion to believe a

       probation violation has occurred because, among other things, supervision of

       probationers is necessary to ensure that probation restrictions are in fact

       observed, and that the community is not harmed by the probationer being at

       large." Id. at 6. Reasonable suspicion is a less demanding standard than

       probable cause and requires a showing considerably less than preponderance of

       the evidence, but it still requires at least a minimal level of objective justification

       and more than an inchoate and unparticularized suspicion or “hunch” of

       criminal activity. Id. at 7 (citing Illinois v. Wardlow, 528 U.S. 119, 123-24

       (2000)). Accordingly, “[t]his court has held that a probationer is entitled to

       limited protection of his privacy interests.” Allen, 743 N.E.2d at 1227.

       “[A]ffording probationers lesser protections is predicated on the premise that

       probation officers, or police working with probation officers, are conducting

       searches connected to the enforcement of conditions of probation and not for

       normal law enforcement purposes.” Id. at 1227-28 (quoting Polk v. State, 739

       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019         Page 7 of 16
       N.E.2d 666, 669 (Ind. Ct. App. 2000)). When a search is not conducted within

       the regulatory scheme of probation enforcement, a probationer’s normal

       privacy rights cannot be stripped from him. Id. at 1228. The State must

       demonstrate that a warrantless search of a probationer was a true probationary

       search and not an investigatory search. Micheau v. State, 893 N.E.2d 1053, 1059

       (Ind. Ct. App. 2008), trans. denied. A probation search cannot be a mere

       subterfuge enabling the police to avoid obtaining a search warrant. Id. We

       apply this same analysis to parolees. See State v. Vanderkolk, 32 N.E.3d 775, 779

       (Ind. 2015) (“[T]he similarities between parole and probation (or community

       corrections) are far greater than the differences.”); Allen, 743 N.E.2d at 1228 n.8

       (the procedures concerning searches of probationers apply equally to parolees).


[16]   Turning to the balancing test outlined in Knights, we need not examine the

       motivation of parole officers to determine whether a search was a parole or

       probationary search or a normal investigatory search. In Knights, the United

       States Supreme Court held, “[w]hen an officer has reasonable suspicion that a

       probationer subject to a search condition is engaged in criminal activity, there is

       enough likelihood that criminal conduct is occurring that an intrusion on the

       probationer’s significantly diminished privacy interests is reasonable.” Knights,

       534 U.S. at 121.


[17]   In that case, Mark James Knights (“Knights”) was placed on probation in

       California for a drug offense. As a condition of his probation, he agreed to

       submit to a search of his personal or real property at any time, with or without a

       warrant or reasonable cause. Several days after beginning probation, law

       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019      Page 8 of 16
enforcement suspected Knights was involved in a fire that caused significant

damage to a “Pacific Gas & Electric (“PG & E”) transformer and adjacent

Pacific Bell telecommunications vault near the Napa County Airport . . . .” Id.

at 114. Brass padlocks were found at the scene, and this incident was the latest

in a string of thirty incidents that had focused suspicion on Knights and

Simoneau, another suspect, after the utility had filed a theft-of-services

complaint and disconnected Knights’ utility services for failure to pay his bill.

“Detective Todd Hancock of the Napa County Sheriff’s Department had

noticed that the acts of vandalism coincided with Knights’ court appearance

dates concerning theft of services.” Id. at 115. And just a week before the

arson, a sheriff’s deputy had stopped Knights and Simoneau near a PG & E gas

line and observed pipes and gasoline in Simoneau’s pickup truck. During

additional surveillance of Knights’ apartment, deputies observed Simoneau

leaving with three cylindrical items believed to be pipe bombs; he later returned

without those items. Knowing of the search conditions in Knights’ probation

order, detectives conducted a warrantless search of Knights’ apartment. “The

search revealed a detonation cord, ammunition, liquid chemicals, instruction

manuals on chemistry and electrical circuitry, bolt cutters, telephone pole-

climbing spurs, drug paraphernalia, and a brass padlock stamped ‘PG & E.’”

Id. Knights was arrested and indicted. After filing a motion to suppress the

evidence collected from the search of his apartment, the District Court granted

the motion “on the ground that the search was for ‘investigatory’ rather than

‘probationary’ purposes.” Id. at 116. The Court of Appeals for the Ninth

Circuit affirmed, and the Supreme Court granted certiorari.
Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019         Page 9 of 16
[18]   Reversing the Ninth Circuit Court of Appeals, the Supreme Court determined

       that the “special needs” exception to the Fourth Amendment warrant

       requirement is not limited to searches only like those in Griffin. Id. at 117. The

       Court explained its reasoning as follows:


               The touchstone of the Fourth Amendment is reasonableness, and
               the reasonableness of a search is determined “by assessing, on the
               one hand, the degree to which it intrudes upon an individual’s
               privacy and, on the other, the degree to which it is needed for the
               promotion of legitimate governmental interests.” Knights’ status
               as a probationer subject to a search condition informs both sides
               of that balance. “Probation, like incarceration, is ‘a form of
               criminal sanction imposed by a court upon an offender after
               verdict, finding, or plea of guilty.’” Probation is “one point … on
               a continuum of possible punishments ranging from solitary
               confinement in a maximum-security facility to a few hours of
               mandatory community service.” Inherent in the very nature of
               probation is that probationers “do not enjoy ‘the absolute liberty
               to which every citizen is entitled.’” Just as other punishments for
               criminal convictions curtail an offender’s freedoms, a court
               granting probation may impose reasonable conditions that
               deprive the offender of some freedoms enjoyed by law-abiding
               citizens.

               The judge who sentenced Knights to probation determined that it
               was necessary to condition the probation on Knights’ acceptance
               of the search provision. It was reasonable to conclude that the
               search condition would further the two primary goals of
               probation-rehabilitation and protecting society from future
               criminal violations. The probation order clearly expressed the
               search condition and Knights was unambiguously informed of it.
               The probation condition significantly diminished Knights’
               reasonable expectation of privacy.

               In assessing the governmental interest side of the balance, it must
               be remembered that “the very assumption of the institution of
               probation” is that the probationer “is more likely than the
               ordinary citizen to violate the law.” The recidivism rate of
               probationers is significantly higher than the general crime rate.
               And probationers have even more of an incentive to conceal their
       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019     Page 10 of 16
        criminal activities and quickly dispose of incriminating evidence
        than the ordinary criminal because probationers are aware that
        they may be subject to supervision and face revocation of
        probation, and possible incarceration, in proceedings in which
        the trial rights of a jury and proof beyond a reasonable doubt,
        among other things, do not apply, . . . .

        The State has a dual concern with a probationer. On the one
        hand is the hope that he will successfully complete probation and
        be integrated back into the community. On the other is the
        concern, quite justified, that he will be more likely to engage in
        criminal conduct than an ordinary member of the community.
        The view of the Court of Appeals in this case would require the
        State to shut its eyes to the latter concern and concentrate only
        on the former. But we hold that the Fourth Amendment does
        not put the State to such a choice. Its interest in apprehending
        violators of the criminal law, thereby protecting potential victims
        of criminal enterprise, may therefore justifiably focus on
        probationers in a way that it does not on the ordinary citizen.

        We hold that the balance of these considerations requires no
        more than reasonable suspicion to conduct a search of this
        probationer’s house. The degree of individualized suspicion
        required of a search is a determination of when there is a
        sufficiently high probability that criminal conduct is occurring to
        make the intrusion on the individual’s privacy interest
        reasonable. Although the Fourth Amendment ordinarily
        requires the degree of probability embodied in the term “probable
        cause,” a lesser degree satisfies the Constitution when the
        balance of governmental and private interests makes such a
        standard reasonable. Those interests warrant a lesser than
        probable-cause standard here. When an officer has reasonable
        suspicion that a probationer subject to a search condition is
        engaged in criminal activity, there is enough likelihood that
        criminal conduct is occurring that an intrusion on the
        probationer’s significantly diminished privacy interest is
        reasonable.

        The same circumstances that lead us to conclude that reasonable
        suspicion is constitutionally sufficient also render a warrant
        requirement unnecessary.



Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019     Page 11 of 16
               Because our holding rests on ordinary Fourth Amendment
               analysis that considers all the circumstances of a search, there is
               no basis for examining official purpose. With the limited
               exception of some special needs and administrative search cases,
               see Indianapolis v. Edmond, 531 U.S. 32, 45, 121 S.Ct. 447, 148
               L.Ed.2d 333 (2000), “we have been unwilling to entertain Fourth
               Amendment challenges based on the actual motivations of
               individual officers.”

       Id. at 118-122 (citations and footnotes omitted).


[19]   Since Knights, the United States Supreme Court has also held that parolees may

       have an even lesser expectation of privacy than probationers “because parole is

       more akin to imprisonment than probation is to imprisonment.” Samson v.

       California, 547 U.S. 843, 850 (2006). However, the Indiana Supreme Court has

       chosen not to adopt a hierarchy of persons on supervised release who receive

       greater privacy protections. Our Supreme Court ably noted that “the

       similarities between parole and probation (or community corrections) are far

       greater than the differences.” Vanderkolk, 32 N.E.2d at 779. Nevertheless,

       Indiana parolees, probationers, and community corrections participants, who

       have consented or been clearly informed that the conditions of their release

       “unambiguously authorize warrantless and suspicionless searches, may

       thereafter be subject to such searches during the period of their” supervised

       release. Id.


[20]   In analyzing the facts of this case, we choose to adopt the Knights approach in

       resolving the search issue. Here, Harper was placed on parole following a

       conviction for possession of a firearm by a serious violent felon. His parole

       agreement allowed a supervising parole officer or an authorized DOC official to

       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019     Page 12 of 16
       perform a “reasonable search” of “property under [Harper’s] control,” if they

       had “reasonable cause to believe that the parolee is violating or is in imminent

       danger of violating a condition to remaining on parole.” (State’s Ex. 4). The

       record reveals that Parole Officer Jellison received a tip that Harper was

       traveling to New York and dealing narcotics in Indianapolis. Parole Officer

       Jellison scheduled a parole visit for Harper at his office. During this visit,

       Harper failed a drug test indicating narcotics use and admitted to traveling out-

       of-state without permission, both of which were violations of Harper’s parole.

       Immediately thereafter, Parole Officer Jellison completed a parole search of

       Harper’s residence, which yielded a receipt for a storage unit rented in Harper’s

       name. Parole Officer Jellison and Harper then went to the storage unit, which

       contained property under Harper’s control, and unlocked the unit with one of

       Harper’s keys. In plain view, Parole Officer Jellison observed a black handgun

       and a large, clear Ziploc bag containing a block of white substance, which he

       suspected to be cocaine. Parole Officer Jellison immediately stopped the search

       and advised an IMPD officer present of what he had observed. Law

       enforcement then obtained a warrant for the subsequent search of Harper’s

       storage unit.


[21]   Based on the totality of the circumstances in this case, we find that the parole

       and law enforcement officers had reasonable suspicion to believe that Harper,

       who had actual knowledge of the search terms of his parole conditions, was

       engaged in criminal activity. Because the search at issue was predicated on the




       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019      Page 13 of 16
       parole conditions and reasonable suspicion, we reverse the trial court’s grant of

       Harper’s motion to suppress and remand for further proceedings.


       2. Indiana Criminal Rule 4(C)


[22]   Harper argues that the trial court erred by denying his motion for discharge

       pursuant to Indiana Criminal Rule 4(C), which provides in relevant part:


               No person shall be held on recognizance or otherwise to answer a
               criminal charge for a period in aggregate embracing more than one
               year from the date the criminal charge against such defendant is
               filed, or from the date of his arrest on such charge, whichever is
               later; except where a continuance was had on his motion, or the
               delay was caused by his act, or where there was not sufficient time
               to try him during such period because of congestion of the court
               calendar[.] . . . Any defendant so held shall, on motion, be
               discharged.

       Thus, under Criminal Rule 4(C), a defendant may seek and be granted a

       discharge if he is not brought to trial within the proper time period. State v.

       Delph, 875 N.E.2d 416, 419 (Ind. Ct. App. 2007), reh’g denied, trans. denied. In

       reviewing Criminal Rule 4 claims, we review questions of law de novo, and we

       review factual findings under the clearly erroneous standard. Austin v. State, 997

       N.E.2d 1027, 1039-40 (Ind. 2013).


[23]   The purpose of Indiana Criminal Rule 4(C) is to promote early trials, not to

       discharge defendants. Fuller v. State, 995 N.E.2d 661, 665 (Ind. Ct. App. 2013),

       trans. denied. Subject to the exceptions listed in Rule 4(C), the State has an

       affirmative duty to bring the defendant to trial within one year of being charged

       or arrested. Wood v. State, 999 N.E.2d 1054, 1060 (Ind. Ct. App. 2013), trans.


       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019      Page 14 of 16
       denied, cert. denied. The defendant is neither obligated to remind the court of the

       State’s duty nor is required to take affirmative steps to ensure that he is brought

       to trial within the statutory time period. Id. At the same time, Criminal Rule 4

       is not intended to be a mechanism for providing defendants a technical means

       to escape prosecution. Austin, 997 N.E.2d at 1037. When a defendant moves

       for discharge, he bears the burden of showing that he has not been timely

       brought to trial and that he is not responsible for the delay. Wood, 999 N.E.2d

       at 1060.


[24]   Harper maintains that the Rule 4(C) clock should have begun to run on June

       30, 2016, while he was incarcerated for his parole violation. In support of his

       position, Harper relies on Rust v. State, 792 N.E.2d 616 (Ind. Ct. App. 2003),

       trans. vacated, in which this court reversed the denial of a motion for discharge.

       There, our Court concluded that the Criminal Rule 4(C) clock was tolled when

       the defendant failed to appear for hearings but restarted once the trial court and

       State were notified of the defendant’s incarceration in another county. Id. at

       620.


[25]   Harper contends that Rust is similar to the facts here because “the State knew all

       along where Harper was incarcerated because he was in State custody the

       whole time and the principal witness in this case, Parole Officer Jellison[,] is the

       very person who took him back into the custody of the DOC.” (Harper’s Br.

       22). Harper points to a copy of an email communication between two Marion

       County Sheriff’s Department employees on June 30, 2016. The email contains

       a warrant issued by the trial court, details Harper’s location, and requests that a

       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019     Page 15 of 16
       detainer be placed on Harper for the “Marion Co. Sheriff Office.” (Harper’s

       Exhibit B). The email also contains what purports to be a handwritten notation

       that the warrant was “[s]erved 6-30-16.” (Harper’s Exhibit B).


[26]   However, under the facts of this case, we cannot agree with Harper’s contention

       that the Criminal Rule 4(C) clock should have begun to run on June 30, 2016.

       Here, Harper was incarcerated as a parole violator on June 20, 2016 until

       August 16, 2017. The information for the instant case was filed on June 29,

       2016; however, the CCS, which is the official record of the trial court, indicates

       that he was not served with the arrest warrant until August 16, 2017. See Ind.

       Trial Rule 77(B). Criminal Rule 4(C) provides that the one-year time period

       begins “from the date the criminal charge against such defendant is filed or

       from the date of his arrest on such charge, whichever is later[.]” Harper was

       not held under this case until he was served with the arrest warrant in August

       16, 2017. As a result, we conclude that the trial court properly denied Harper’s

       motion to discharge in accordance with Criminal Rule 4(C).


[27]   Affirmed in part, reversed in part, and remanded for further proceedings.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CR-2811 | October 30, 2019    Page 16 of 16